Citation Nr: 0109470	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  99-25 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date earlier than October 23, 
1997, for the grant of a total disability rating for 
compensation purposes based on individual unemployability by 
reason of service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from May 1983 to August 
1984.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 1998 rating decision of the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted entitlement to a total disability 
rating for compensation purposes based on individual 
unemployability by reason of service-connected disabilities 
and assigned an effective date of October 23, 1997, for that 
grant.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed and the veteran has 
been notified of the evidence necessary to substantiate his 
claim.

2.  The evidence does not show that the veteran was unable to 
secure or follow a substantially gainful occupation solely by 
reason of his service-connected disabilities prior to October 
23, 1997.

3.  Prior to October 23, 1997, the veteran had established 
service connection for Crohn's disease, evaluated as 30 
percent disabling, and for osteoporosis of the left hip, 
evaluated as 10 percent disabling, for a combined 40 percent 
service-connected disability rating.

4.  The veteran submitted a claim, received by VA on October 
23, 1997, wherein he claimed entitlement to service 
connection for depression, secondary to his service-connected 
Crohn's disease.


CONCLUSION OF LAW

The criteria for entitlement to an effective date earlier 
than October 23, 1997, for a total disability rating for 
compensation purposes based on individual unemployability by 
reason of service-connected disabilities are not met.  
38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 C.F.R. § 3.400 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This claim arises for an earlier effective date for the grant 
of a total disability rating for compensation purposes based 
on individual unemployability by reason of service-connected 
disabilities.  There is no issue as to substantial 
completeness of the application.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096 (2000) (to be codified at 38 U.S.C. § 5102).  
VA has secured all VA and private medical records that the 
veteran has indicated are pertinent to his claim, and VA has 
satisfied its duty to assist with respect to such records.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified 
at 38 U.S.C. § 5103A(b) and § 5103A(c)).  In addition, the 
veteran has been advised of the evidence necessary to 
substantiate his claim by means of the statement of the case.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified 
at 38 U.S.C. § 5103(a)).  Therefore, the Board finds that the 
requirements set forth in the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096, (2000), with 
regard to notice and development of the veteran's claim, have 
been satisfied.

The veteran contends that an effective date earlier than 
October 23, 1997, is warranted for the grant of a total 
disability rating for compensation purposes based on 
individual unemployability by reason of service-connected 
disabilities.  After a review of the record, the Board finds 
that the veteran's contentions are not supported by the 
evidence, and his claim is denied.

The veteran filed a claim of entitlement to a total 
disability rating for compensation purposes based on 
individual unemployability by reason of service-connected 
disabilities which was received by VA on August 30, 1996.  
That claim was developed and was denied by means of an August 
1997 rating decision.  At the time of that rating decision, 
the veteran had established entitlement to service connection 
for Crohn's disease, evaluated as 30 percent disabling, and 
for steroid-induced osteoporosis of the left hip, secondary 
to Crohn's disease, evaluated as 10 percent disabling.  The 
veteran had established entitlement to a 40 percent combined 
service-connected disability rating.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities:  provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  For the above purpose of one 60 percent 
disability, or one 40 percent disability in combination, the 
following will be considered as one disability:  
(1) disabilities of one or both upper extremities, or of one 
or both lower extremities, including the bilateral factor, if 
applicable, (2) disabilities resulting from common etiology 
or a single accident, (3) disabilities affecting a single 
body system, e.g. orthopedic, digestive, respiratory, 
cardiovascular-renal, neuropsychiatric, (4) multiple injuries 
incurred in action, or (5) multiple disabilities incurred as 
a prisoner of war.  It is provided further that the existence 
or degree of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service-
connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  38 C.F.R. 
§ 4.16(a) (2000).  It is the established policy of VA that 
all veterans who are unable to secure or follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
Therefore, rating boards should submit to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in § 4.16(a).  
38 C.F.R. § 4.16(b) (2000).

The August 1997 rating decision found that the veteran did 
not meet the percentage requirements to establish a total 
disability rating for compensation purposes based on 
individual unemployability by reason of service-connected 
disabilities and that the medical evidence did not 
demonstrate that the veteran was unable to secure or follow a 
substantially gainful occupation solely by reason of his 
service-connected disabilities.

The veteran subsequently filed a claim which was received by 
VA on October 23, 1997, wherein he requested entitlement to 
service connection for depression, secondary to his service-
connected Crohn's disease.  The veteran also submitted 
evidence from the Social Security Administration showing that 
he had been found disabled due to Crohn's disease, 
depression, and a personality disorder.  However, of those 
disabilities, the veteran had only established entitlement to 
service connection for Crohn's disease at the time of the 
August 1997 rating decision.

The veteran's claim was developed and entitlement to service 
connection for dysthymic disorder, secondary to Crohn's 
disease, was established effective October 23, 1997, the date 
of the veteran's claim of entitlement to service connection.  
That disability was rated as 70 percent disabling, and the 
veteran was granted a total disability rating for 
compensation purposes based on individual unemployability by 
reason of service-connected disabilities based upon the 
service-connected depression, osteoporosis of the left hip, 
and Crohn's disease.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 3.400 
(2000).  The effective date of disability compensation shall 
be the date following separation from active service or the 
date entitlement arose if the claim is received within one 
year after separation from service; otherwise, the effective 
date shall be the date of the receipt of the claim or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2) (2000).

Therefore, the RO assigned an effective date of October 23, 
1997, for the grant of entitlement to service connection for 
depression, secondary to Crohn's disease, which represented 
the date of the veteran's claim of entitlement to service 
connection for that disability.  When the depression was 
considered along with the veteran's other service-connected 
disabilities, a total disability rating for compensation 
purposes based on individual unemployability by reason of 
service-connected disabilities was granted.

The evidence of record shows that prior to October 23, 1997, 
the veteran did not meet the percentage criteria for 
entitlement to a total disability rating for compensation 
purposes based on individual unemployability by reason of 
service-connected disabilities pursuant to 38 C.F.R. 
§ 4.16(a).  The evidence of record also does not demonstrate 
that the veteran was unable to secure or follow a 
substantially gainful occupation solely by reason of his 
Crohn's disease and osteoporosis of the left hip prior to 
October 23, 1997.  Such a showing would be necessary in order 
for the veteran to establish an effective date prior to 
October 23, 1997, for the grant of a total disability rating 
for compensation purposes based on individual unemployability 
by reason of service-connected disabilities.  Prior to 
October 23, 1997, the veteran's depression could not be 
considered among his service-connected disabilities.  
However, subsequent to October 23, 1997, his service-
connected disabilities, to include the depression, were 
shown, in combination, to preclude his securing or following 
a substantially gainful occupation.

Accordingly, the Board finds that the criteria for 
entitlement to an effective date earlier than October 23, 
1997, for a total disability rating for compensation purposes 
based on individual unemployability by reason of service-
connected disabilities are not met.  The preponderance of the 
evidence is against the veteran's claim and his claim is 
therefore denied.  38 U.S.C.A. §§ 5107, 5110 (West 1991); 
38 C.F.R. § 3.400 (2000).



ORDER

Entitlement to an effective date earlier than October 23, 
1997, for the grant of a total disability rating for 
compensation purposes based on individual unemployability by 
reason of service-connected disabilities is denied.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 

